Exhibit SEPARATION AND DISTRIBUTION AGREEMENT THIS SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”) is entered into as of April 21, 2009, between Bio Matrix Scientific Group, Inc., a Delaware corporation (“BMSN”), and Entest BioMedical, Inc., a California corporation (“Biomed”). RECITALS WHEREAS, BMSN currently owns 100% of the issued and outstanding stock of Biomed; WHEREAS, Biomed is engaged in on research and development in the areas of diabetes, regenerative medicine and medical devices (the “Biomed Business”); WHEREAS, the Boards of Director of BMSN has determined that it would be appropriate and desirable for BMSN to distribute, pro rata, to the holders of its stock, all of the shares of Biomed common stock owned by BMSN (the “Distribution”); WHEREAS, subsequent to the Distribution, and as provided for in this Agreement, Biomed will be an independent company (the “Separation”); NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements set forth below, the parties hereto agree as follows: 1.SEPARATION 1.1.Distribution Date.
